Title: To George Washington from Major General William Heath, 4 September 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Sept. 4th 1779
        
        I forward three Deserters, one from the 23rd Regt One from the Hessian Riflemen, and the other from the Vulture Sloop of war. The former is one of the New recruits, and relates some particulars which if true makes the Enemy boasted reinforcment very Small, The Hessian is a very Intelligent man, Says he is an Apothecary, Docter Ledyard who is present wishes that he may be allowed to take him into the Apothecarys department in our Army where Docr Ledyard thinks he will be very Serviceable, to the publick and to which the Hessian is inclined.
        I also forward one McCarthy who is taken up on Suspicion, He is a deserter from Burgoynes Army, has been Some time about the Country, has Some Letters of recommendation. I have the Honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
          P.S. If your Excellency Should approve of the Germans going to the Hospital I would request that he may be directed to Docr Ledyard at Fishkill.
        
      